Filed 7/13/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 129







In the Interest of A.S., D.S., F.S., J.S., Jr., and K.S., minor children



Emeline Burkett, 		Petitioner and Appellee



v.



L.S., Mother, J.S., Father,

R.V., Father, B.R., Father, 		Respondents



L.S., Mother,                                                                                                 Appellant







Nos. 20110116-20110120







Appeal from the Juvenile Court of Stutsman County, Southeast Judicial District, the Honorable Thomas E. Merrick, Judge.



AFFIRMED.



Per Curiam.



Fredrick R. Fremgen, State’s Attorney, 511 2nd Ave. SE, Jamestown, ND 58401, for petitioner and appellee.



Erica Shively, Bismarck/Mandan Public Defenders’ Office, 314 E. Thayer Ave., Ste. 200, Bismarck, ND 58501, for appellant.

Interest of A.S., D.S., F.S., J.S., Jr., and K.S.

Nos. 20110116-20110120



Per Curiam.

[¶1]	
L.S. appealed from a juvenile court judgment terminating her parental rights to her children. L.S. argues the juvenile court’s finding that reasonable efforts were made to reunify her family is clearly erroneous. She also argues the juvenile court’s findings that the conditions and causes of the children’s deprivation are likely to continue and that the children would likely suffer harm absent termination are clearly erroneous. These findings are not clearly erroneous.  We affirm the juvenile court judgment under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom